UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1388


In Re:   PABLO TRUJILLO-GUDINO,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:05-cr-00317-RJC-1; 3:07-cv-00463-RJC)


Submitted:   August 16, 2010                 Decided:   October 6, 2010


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Pablo Trujillo-Gudino, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pablo       Trujillo-Gudino    petitions       for     a     writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                   He seeks an

order from this court directing the district court to act.                     Our

review of the district court’s docket reveals that the district

court denied Trujillo-Gudino’s § 2255 motion in an order entered

on August 12, 2010.       Accordingly, because the district court has

recently decided Trujillo-Gudino’s case, we deny the mandamus

petition as moot.        We grant leave to proceed in forma pauperis.

We   dispense   with    oral   argument   because   the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                     2